389 U.S. 572 (1968)
JAMES, STATE TREASURER OF TEXAS, ET AL.
v.
GILMORE ET AL.
No. 850.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS.
Crawford C. Martin, Attorney General of Texas, George M. Cowden, First Assistant Attorney General, and J. C. Davis, W. O. Shultz II and James C. McCoy, Assistant Attorneys General, and A. J. Carubbi, Jr., for appellants.
David R. Richards for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.